DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 8/8/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 8, the limitation “time constant of the second low- pass filter is fixed…the time constant of the first low-pass filter is variable…” is not clear. It is not clear how the time constant is varying or remaining fixed. The specification is not clear whether the low pass filter is an RC component and if so if he’s changing the component’s variables or keeping the same to make it fixed. 

Regarding Claims 5-10, the limitation “setting the first time constant as the time constant of the first low-pass filter, and setting the second time constant as the time constant of the first low-pass filter…” is not clear. It is not clear how the time constant is varying or remaining fixed. The specification is not clear whether the low pass filter is an RC component and if so if he’s changing the component’s variables or keeping the same to make it fixed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 2009/0009128) in view of Li (US 2016/0008938) in view of Grabs (US 2020/0169206).

Regarding claim 1, Okita teaches:
A motor control device (control apparatus 10) for controlling a spindle motor ([0047]: spindle of the servo motor 21) which rotationally drives a tool or workpiece in a machine tool ([0045]: machine driven by the servo motor 21), the motor control device comprising: 
	a first low-pass filter (band rejection filter 15) which averages torque command values or drive current values of the spindle motor and calculates averaged first load information of the spindle motor ([0045]: a band rejection filter 15 receiving as input the control signal of a torque command J, stripping the torque command J of the natural frequency component, and outputting the resultant torque command J to the servo motor 21).
	Okita doesn’t explicitly teach
	 a time constant calculation unit configured to calculate, as a time constant of the first low-pass filter, a first time constant based on a cut-off frequency according to a rotation number of the spindle driven by the spindle and in a case of the spindle rotationally driving the tool, a second time constant based on a cut-off frequency according to a value produced by multiplying a number of cutting teeth of the tool by the rotation number of the spindle.
	However, Li teaches:	
	a time constant calculation unit (time constant changing device 22) configured to calculate, as a time constant of the filter, a first time constant based on a cut-off frequency (it is well known in the art that the formula of time constant is the inverse of 2∏fc where fc is the cutoff frequency) according to a rotation number of a spindle driven by the spindle (as shown in the figs, the time constant is calculated from current, both detected and/or commanded current; fig. 12 shows the command current provided base on speed and feedback of the spindle motor) and in a case of the spindle rotationally driving the tool (abstract: a machine tool with a motor which drives a spindle), a second time constant based (Fig. 8 shows a new time constant Tf= KT/ ΔIC, thus a second time constant) on a cut-off frequency  according to a value produced by multiplying a number of cutting teeth of the tool (Examiner’s note: cutting tooth of the tool is just information of the tool stored known as the load information. Also time constant of a system decides how fast or slow is the response of the system. Therefore, the time constant decides the speed of the system, that is the motor rotation in this case) (KT is a reference time constant and the time constant changing device 22 uses the amount of change of the amount of change of the input current command as the basis to calculate the time constant of the filter; therefore in KT we find the load of the machine as in Fig. 1 as well as the rotation, motor speed) by the rotation number of the spindle.   
	None of Okita nor Li teach a second low-pass filter which averages the torque command values or drive current values of the spindle motor, and calculates averaged second load information of the spindle motor, 
	wherein a time constant of the second low-pass filter is fixed irrespective of the rotation number of the spindle, and is larger than the time constant of the first low-pass filter, 
	wherein the time constant of the first low-pass filter is variable according to the rotation number of the spindle, 
	wherein a fluctuation of the second load information of the spindle motor is smaller than a fluctuation of the first load information of the spindle motor due to the time constant of the first low-pass filter and the time constant of the second low-pass filter, and
	 wherein the first load information of the spindle motor is used for controlling machining conditions of the spindle motor so as to suppress a decline in responsiveness of control of the machining conditions.
	However, Grabs teaches a first low pass filter 11 and a second low pass filter 18 which averages the torque command values or drive current values of the motor ([0001]: operating a motor wherein a target torque of the motor is regulated during a driving event on the basis of the a detected, time-dependent rotational speed of the motor), and calculates averaged second load information of the motor (target torque of motor regulated),
	wherein a time constant of the second low-pass filter is fixed irrespective of the rotation number of the spindle ([0031]: second filter embodied in a manner analogous to the first filter and [0029]: output value of the first low-pass filter, filtered rotational signal; and time constant of second signal is fixed as best understood), and is larger than the time constant of the first low-pass filter (even though T5 is less than T4, see 0031; we may call first low-pass filter 18 and second low pass filter 11 thus time constant of the second is larger than the time constant of the first), 
	wherein the time constant of the first low-pass filter is variable according to the rotation number of the spindle ([0029]: output value of the first low-pass filter, filtered rotational signal; and time constant of first signal is variable as best understood), 
	wherein a fluctuation of the second load information of the spindle motor is smaller than a fluctuation of the first load information of the motor ([0033]: regulating the target torque, , output value or damping torque , by means of which no vibrations that disturb the driver; thus the final fluctuation is smaller than the first load fluctuation, vibration is reduced) due to the time constant of the first low-pass filter and the time constant of the second low-pass filter ([0032]:due to the filters 11 and 18, thus due to their time constants), and
	 wherein the first load information of the spindle motor is used for controlling machining conditions of the spindle motor so as to suppress a decline in responsiveness ([0029]: without a time lag) of control of the machining conditions, ([0029]: the rotational speed ascertained by the integration with respect to time, are compared to one another by the comparison unit 17. If the output value of the first low-pass filter 11 is less than the output value of the third high-pass filter 10, the output value of the third high-pass filter 10 is integrated directly with respect to time by the low-pass filter 11. Consequently, the first low-pass filter 11 tracks the output signal of the third high-pass filter 10 without a time lag…The rotational speed of the first low-pass filter 11 then ascertained by integration preferably deviates from the filtered rotational speed of the third high-pass filter 10 such that there can be effective control or damping of the target torque. Here, the deviating rotational speed is a rotational speed from which the rotational speed variation has been removed by filtering).
	Given the teachings of Li and Grabs, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor control device of Okita with a time constant calculation unit, a second low pass filter, wherein the time constant of the second low pass filter is fixed and the time constant of the first low pass filter is variable in order to produce a positive or negative drive torque and assist a drive of the vehicle. 

Regarding claim 2, Okita doesn’t explicitly teach:
wherein the time constant calculation unit is configured to calculate the first time constant so that the cut-off frequency of the first low-pass filter becomes no more than the rotation number of the spindle and the second time constant so that the cut-off frequency becomes no more than a value produced by multiplying the number of cutting teeth of the tool by the rotation number of the spindle.  
However Li teaches: 
wherein the time constant calculation unit is configured to calculate the first time constant so that the cut-off frequency of the first low-pass filter becomes no more than the rotation number of the spindle and the second time constant so that the cut-off frequency becomes no more than a value produced by multiplying the number of cutting teeth of the tool by the rotation number of the spindle (see Figs. 1, 8 and para 0060-0064.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time constant calculation unit of Li into the control device of Okita in order to adjust the load disturbance.

Regarding claim 4, Okita teaches:
The motor control device according to claim 1, wherein the rotation number of the spindle is a speed command value or speed feedback value of the spindle (Fig. 1 Position feedback Pfb and Speed feedback Vfb).  

Regarding claim 5, as best understood, none of Okita nor Li explicitly teach:
wherein the time constant calculation unit is configured to switch between setting the first time constant as the time constant of the first low-pass filter, and setting the second time constant as the time constant of the first low-pass filter, so that the magnitude of fluctuation of the first load information becomes smaller.
However, Grab teaches in para 0028 the low pass filter comprising a memory unit 16, which is preferably embodied to receive at least one output value of the first low-pass filter 11 and to store said at leat one output value where necessary, thus it is possible that the memory stores the second time constant as well for the memory to output whenever needed so that the magnitude of fluctuation of the load becomes smaller ([0030]: preventing the production of an accelerating torque, so that the load information becomes small). Para 0026 mentions that the control device 4 regulates the target torque on the basis of the target torque, which the target torque is regulated based on the time dependent rotational speed of the machine during a driving event (see para 0018).
	Given the teaching of Grab, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor control device of Okita with a time constant calculation unit switching between setting the first time constant as the time constant of the first low-pass filter and setting the second time constant as the time constant of the first low-pass filter in order to produce a positive or negative drive torque and assist a drive of the vehicle. 

Regarding claims 6 and 9, as best understood, none of Okita nor Li explicitly teach:
wherein the time constant calculation unit is configured to switch between setting the first time constant as the time constant of the first low-pass filter, and setting the second time constant as the time constant of the first low-pass filter, based on the magnitude of fluctuation of the first load information.  
However, Grab teaches in para 0028 the low pass filter comprising a memory unit 16, which is preferably embodied to receive at least one output value of the first low-pass filter 11 and to store said at leat one output value where necessary, thus it is possible that the memory stores the second time constant as well for the memory to output whenever needed based on the magnitude of the first load information. Para 0026 mentions that the control device 4 regulates the target torque on the basis of the target torque, which the target torque is regulated based on the time dependent rotational speed of the machine during a driving event (see para 0018).
	Given the teaching of Grab, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor control device of Okita with a time constant calculation unit switching between setting the first time constant as the time constant of the first low-pass filter and setting the second time constant as the time constant of the first low-pass filter in order to produce a positive or negative drive torque and assist a drive of the vehicle. 
 
Regarding claims 7 and 10, as best understood, none of Okita nor Li explicitly teach:
wherein the time constant calculation unit is configured to switch between setting the first time constant as the time constant of the first low-pass filter, and setting the second time constant as the time constant of the first low-pass filter, based on an external command.
However, Grab teaches in para 0028 the low pass filter comprising a memory unit 16, which is preferably embodied to receive at least one output value of the first low-pass filter 11 and to store said at leat one output value where necessary, thus it is possible that the memory stores the second time constant as well for the memory to output whenever needed based on the magnitude of the first load information. Para 0026 mentions that the control device 4 regulates the target torque on the basis of the target torque, external command, which the target torque is regulated based on the time dependent rotational speed of the machine during a driving event (see para 0018).
	Given the teaching of Grab, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the motor control device of Okita with a time constant calculation unit switching between setting the first time constant as the time constant of the first low-pass filter and setting the second time constant as the time constant of the first low-pass filter in order to produce a positive or negative drive torque and assist a drive of the vehicle. 


Regarding claim 8, Okita teaches:
A motor control device  (control apparatus 10) for controlling a spindle motor ([0047]: spindle of the servo motor 21) for controlling a spindle motor which rotationally drives a tool or workpiece in a machine tool ([0045]: machine driven by the servo motor 21), the motor control device comprising: 
a first low-pass filter (band rejection filter 15) which averages torque command values or drive current values of the spindle motor and calculates averaged first load information of the spindle motor ([0045]: a band rejection filter 15 receiving as input the control signal of a torque command J, stripping the torque command J of the natural frequency component, and outputting the resultant torque command J to the servo motor 21).
Okita doesn’t explicitly teach
a time constant calculation unit configured to calculate, as a time constant of the first low-pass filter, a first time constant based on a cut-off frequency according to a rotation number of a spindle driven by the spindle motor, and in a case of the spindle rotationally driving the tool, a second time constant based on a cut-off frequency according to a value produced by multiplying a number of cutting teeth of the tool by the rotation number of the spindle.
However, Li teaches:	
	a time constant calculation unit (time constant changing device 22) configured to calculate, as a time constant of the filter, a first time constant based on a cut-off frequency (it is well known in the art that the formula of time constant is the inverse of 2∏fc where fc is the cutoff frequency) according to a rotation number of a spindle driven by the spindle (as shown in the figs, the time constant is calculated from current, both detected and/or commanded current; fig. 12 shows the command current provided base on speed and feedback of the spindle motor) and in a case of the spindle rotationally driving the tool (abstract: a machine tool with a motor which drives a spindle), a second time constant based (Fig. 8 shows a new time constant Tf= KT/ ΔIC, thus a second time constant) on a cut-off frequency  according to a value produced by multiplying a number of cutting teeth of the tool (Examiner’s note: cutting tooth of the tool is just information of the tool stored known as the load information. Also time constant of a system decides how fast or slow is the response of the system. Therefore, the time constant decides the speed of the system, that is the motor rotation in this case) (KT is a reference time constant and the time constant changing device 22 uses the amount of change of the amount of change of the input current command as the basis to calculate the time constant of the filter; therefore in KT we find the load of the machine as in Fig. 1 as well as the rotation, motor speed) by the rotation number of the spindle.   
None of Okita nor Li teach a second low-pass filter which averages the torque command values or drive current values of the spindle motor, and calculates averaged second load information of the spindle motor,
 wherein a time constant of the second low-pass filter is fixed irrespective of the rotation number of the spindle, and is larger than the time constant of the first low-pass filter, 
wherein the time constant of the first low-pass filter is variable according to the rotation number of the spindle, and
 wherein the time constant calculation unit is configured to switch between setting the first time constant as the time constant of the first low-pass filter, and setting the second time constant as the time constant of the first low-pass filter, so that the magnitude of fluctuation of the first load information becomes smaller.  
	However, Grabs teaches a first low pass filter 11 and a second low pass filter 18 which averages the torque command values or drive current values of the motor ([0001]: operating a motor wherein a target torque of the motor is regulated during a driving event on the basis of the a detected, time-dependent rotational speed of the motor), and calculates averaged second load information of the motor (target torque of motor regulated),
	wherein a time constant of the second low-pass filter is fixed irrespective of the rotation number of the spindle ([0031]: second filter embodied in a manner analogous to the first filter and [0029]: output value of the first low-pass filter, filtered rotational signal; and time constant of second signal is fixed as best understood), and is larger than the time constant of the first low-pass filter (even though T5 is less than T4, see 0031; we may call first low-pass filter 18 and second low pass filter 11 thus time constant of the second is larger than the time constant of the first), 
	wherein the time constant of the first low-pass filter is variable according to the rotation number of the spindle ([0029]: output value of the first low-pass filter, filtered rotational signal; and time constant of first signal is variable as best understood), 
	switching between setting the first time constant as the time constant of the first low-pass filter, and setting the second time constant as the time constant of the first low-pass filter ([0031]: comparison unit 19 wherein the output signal of the first low pass filter 11 and/or the output of the second low-pass filter 18 are transmittable to said comparison unit. Moreover, the second low-pass filter has a memory unit and a switching device 26 which transmits a time constant T5 to said low pass pass filte 118r; thus each filter is assigned its own time constant), so that the magnitude of fluctuation of the first load information becomes smaller ([0030]: preventing the production of an accelerating torque, so that the load information becomes small).
	Given the teachings of Li and Grabs, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor control device of Okita with a time constant calculation unit, a second low pass filter, wherein the time constant of the second low pass filter is fixed and the time constant of the first low pass filter is variable in order to produce a positive or negative drive torque and assist a drive of the vehicle. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZEMENAY T TRUNEH/Examiner, Art Unit 2846

10/24/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846